A rehearing having been granted in this cause and the case having been further considered upon the record and upon the briefs and argument of counsel for the respective parties; it is thereupon ordered and adjudged by the Court that the judgment of this court filed herein on May 28, 1946 holding that paragraph 1-A to 10-A (except 6-A which seems to have been omitted) of the Answer should have been stricken, and granting petition for writ for certiorari and quashing the order of the chancellor denying motion to strike them, be and it is hereby reaffirmed and adhered to on rehearing.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD and THOMAS, JJ., and BARNS, Associate Justice, concur.
ADAMS, J., not participating.